Order restraining defendant reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The contract upon which plaintiffs sued is vague and indefinite in failing to name a specific area in which defendant was not to be employed. Furthermore, defendant’s services were not of that character classified as unique, nor is the proof satisfactory that there were trade secrets which defendant might divulge. (See Corpin v. Wheatley, 227 App. Div. 212; Clark Paper & Mfg. Co. v. Stenacher, 236 N. Y. 312.) Lazansky, P. J., Hagarty, Seudder, Tompkins and Davis, JJ., concur.